Citation Nr: 1635652	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  14-16 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the Veteran is competent to manage his Department of Veterans Affairs benefit payments.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 






INTRODUCTION

The Veteran had recognized Guerilla service from December 1943 to November 1945 and service in the Philippine Commonwealth Army from November 1945 to May 1946. 

This case comes before the Board of Veterans' Appeals (the Board) from a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This case was remanded for further development in August 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

It is shown by clear and convincing evidence that the Veteran lacks the mental capacity to contract or manage his own affairs, including the disbursement of funds, without limitation.


CONCLUSION OF LAW

The Veteran is not competent to handle disbursement of VA funds.  38 U.S.C.A. 
 §§ 5103, 5103A, 5107, 5502 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.353 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA) 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In light of the favorable decision to grant the Veteran's claim, any deficiency as to VA's duties to notify and assist, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

ANALYSIS 

The Veteran seeks a determination that he is mentally incompetent to manage his own affairs for VA purposes.  Under VA regulations, a mentally incompetent person is considered one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353 (a).  Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the AOJ will not make an initial determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353 (c).  

Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization and the holding of incompetency.  38 C.F.R. § 3.353 (c).  There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his or her own affairs, including the disbursement of funds without limitation, this doubt will be resolved in favor of competency.  38 C.F.R. § 3.353 (d).  See also 38 C.F.R. §§ 3.102, 4.3.

The Veteran is service-connected for residuals of gunshot wounds for the left arm under Diagnostic Codes 5305, 5201 and 5307.  He is not service connected for any psychiatric disabilities.  The evidence shows, however, that in 2004 the Veteran's son stated that had been taking care of the Veteran's personal needs.  In correspondence dating back to at least 2005, the Veteran has requested that his son be appointed his legal guardian as his son takes care of his daily needs.  The Veteran also indicated that he was incapable of going to the bank.  In correspondence received by VA since October 2008, the Veteran has indicated that he is physically and mentally incapable of making a proper distribution of his VA benefits.  

The Board acknowledges that generally appointment of a custodian or representative is not based on physical incapacity.  The Board is also mindful that the Veteran has not been examined by a VA examiner on this matter.  The Veteran, however, is now over 100 years old and has several service connected and non service connected physical disabilities in addition to his advancing age.  The Veteran has also presented lay evidence that he is incapable at his age to properly handle the disbursement of his funds due to his physical and mental limitations.  Based on a review of the competent and probative evidence of record, the Board finds that there is clear and convincing evidence that the Veteran is not competent to manage his VA funds.  Accordingly, the claim is granted.  










ORDER

A determination that the Veteran is not competent to manage his Department of Veterans Affairs benefit payments is granted.  





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


